Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I; species A(i): a pore filling composition applied on the surface of the substrate, species B(i): a pore filling composition applied on the surface of the substrate in-situ; claims 1, 4-7, 9 and 15-17 in the reply filed on 10/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings were received on 10/05/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because the substrate could be interpreted as a non-porous material and such does not seem within the scope of the claimed invention.  In view of Applicant’s disclosure, the substrate has a plurality of pores so that the pore filling composition can fill the pores of the substrate.  
   Since the structure of the substrate could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
The phrase “the substrate comprises at least one substrate material” is redundant in view of the repetition of the word “substrate”. 
It is confusing as to whether a siding material could be a substrate of a roofing shingle.  
It is unclear whether the proportion in % is referred to weight percent or volume percent.  Appropriate correction is required. 
As to claim 9, the term “said” is superfluous. 
As to claim 17, the claim contains an improper Markush group.  Replacement of the phrase “and/or any combination thereof” with --and a combination thereof-- is deemed necessary to avoid an issue of indefiniteness.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 350 240 to Lavoie (hereinafter “Lavoie) in view of US 2018/0346735 to Wu et al. (hereinafter “Wu”).
Lavoie discloses an asphalt roofing comprising a polyester web and a polymer coating composition provided on the polyester web (example 5).  The phrase “asphalt roofing” indicates that the polyester web is used in combination with an asphalt material, corresponding to the claimed asphalt shingle substrate.  The polymer coating composition comprises 50.3 BA/45.1 MMA/1.3 MAA/2.3 D4/1 MATS. 
BA: butyl acrylate
MMA: methyl methacrylate
MAA: methacrylic acid
D4: octamethylcyclotetrasiloxane
MATS: methacryloxypropyl trimethoxy silane
The coating composition contains BA and MMA in the amounts within the claimed ranges. 
Lavole does not explicitly disclose the coating composition including 3-5 wt% of an ethyl acrylate (EA). 
Wu, however, discloses a polymer coating composition comprising an ethylenically unsaturated monomer, a strong acid monomer and a lower alkyl acrylate monomer (table 1).  The ethylenically unsaturated monomer comprises BA, MMA, AM and MAA.  The lower alkyl acrylate monomer includes EA in an amount of 1 to 20 wt% based on the total weight of the polymer coating composition (paragraph 36, and table 1).  In particular, the polymer coating composition comprises 5 wt% of EA (table 2, test sample 7).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an EA in an amount disclosed in Wu in the polymer coating composition disclosed in Lavoie motivated by the desire to provide the coating material having great resistance to hydrophilic and hydrophobic stains. 
As to claims 1, 6, and 15-17, the combined teachings of Lavoie and Wu result in an asphalt roofing meeting all structural limitations and chemistry required by the claim.  
The resulting asphalt roofing comprises a polyester web and a polymer coating composition provided on the polyester web.  The phrase “asphalt roofing” indicates that the polyester web is used in combination with an asphalt material, corresponding to the claimed asphalt shingle substrate.  The polymer coating composition comprises 50.3 BA/45.1 MMA/1.3 MAA/2.3 D4/1 MATS. 
The resulting polymer coating composition further includes 5 wt% of the EA. The resulting polymer coating composition provides the asphalt shingle having great resistance to stains.  
Therefore, the examiner takes the position that a retardation in microbial growth and soiling deposit would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 7, Lavoie discloses that the polyester web is dipped in a coating solution and passed through a Birch Brothers Padder at 40 psi (example 5).  The polymer coating composition is thus applied to the surface of the polyester web in-situ.   
As to claim 9, Lavoie discloses that the polymer coating composition is useful as a textile finish (p 5, lines 50-55).  This is a clear indication that the polymer coating composition must be transparent so as to preserve an appearance of the textile. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie in view of Wu as applied to claim 1 above, further in view of US 2004/0110639 to Joedicke (hereinafter “Joedicke”). 
Neither Lavoie nor Wu discloses the polyester web comprising copper coated ceramic granules.   
Joedicke, however, discloses a roofing shingle comprising a felt or fiberglass, to which asphalt is applied to permeate the felt or fiberglass, and roofing granules incorporated in the impregnated felt or fiberglass (paragraph 17).  The roofing granules comprises a base material of crushed mineral aggregates which is coated with an inner layer and an outer layer (paragraphs 24-26).  The inner layer comprises a semi-ceramic composition obtained from a fired silicate-clay matrix containing cuprous oxide as a source for slow-release copper.  The outer layer comprises a semi-ceramic composition obtained from a fired silicate-clay matrix containing coloring pigments wherein the outer layer has a network of microvoids to enhance migration of the copper from the inner layer in the presence of moisture.  The leaching of the copper promotes algicidal properties of the roofing granules.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add roofing granules disclosed in Joedicke in the substrate disclosed in Lavoie motivated by the desire to enhance algicidal properties of the roofing shingle. 
	
Claims 1, 6, 7, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,308,890 to Snyder (hereinafter “Snyder”) in view of Wu.
Snyder discloses a coating composition comprising a blend of two emulsion polymers made of 95 to 40 wt% of a first latex and 5 to 60 wt% of a second latex (abstract).  The coating composition is applied on an asphalt substrate (column 8, lines 20-30).  The coating composition is useful as a coating for a roof shingle (column 2, lines 15-20; and column 8, lines 10-15). The coating composition reduces soiling deposits (column 1, lines 50-60).  The coating composition is a varnish (column 1, lines 10-15).  
The coating composition contains 47.3 wt% of BA and 49.4 wt% of MMA within the claimed ranges (table 4, sample 20).  
Snyder does not explicitly disclose the coating composition including 3-5 wt% of an ethyl acrylate (EA). 
Wu, however, discloses a polymer coating composition comprising an ethylenically unsaturated monomer, a strong acid monomer and a lower alkyl acrylate monomer (table 1).  The ethylenically unsaturated monomer comprises BA, MMA, AM and MAA.  The lower alkyl acrylate monomer includes EA in an amount of 1 to 20 wt% based on the total weight of the polymer coating composition (paragraph 36, and table 1).  In particular, the polymer coating composition comprises 5 wt% of EA (table 2, test sample 7).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an EA in an amount disclosed in Wu in the coating composition disclosed in Snyder motivated by the desire to provide the coating material having great resistance to hydrophilic and hydrophobic stains. 
As to claims 1, and 15-17, the combined teachings of Snyder and Wu result in an asphalt roofing meeting all structural limitations and chemistry required by the claim.  
The roofing shingle comprises an asphalt substrate and a coating composition applied on the asphalt shingle wherein the coating composition comprises a blend of two emulsion polymers made of 95 to 40 wt% of a first latex and 5 to 60 wt% of a second latex.  The resulting coating composition contains 47.3 wt% of BA, 49.4 wt% of MMA and 5 wt% of the EA. The coating composition reduces soiling deposits.  The coating composition is a varnish.  
Therefore, the examiner takes the position that a retardation in microbial growth would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 6, Snyder discloses that the coating composition reduces soiling deposits (column 1, lines 50-60).  
As to claim 7, Snyder does not explicitly disclose the coating composition applied to the shingle substrate in-situ.  However, “in-situ” is a product-by-process limitation not as yet shown to produce a patentably distinct roofing shingle. It is the examiner's position that the roofing shingle of Snyder as modified by Wu is identical to or only slightly different than the claimed roofing shingle prepared by the method set out in the claim, because both shingles are formed from the same materials, having structural similarity. 
The roofing shingle comprises an asphalt substrate and a coating composition applied on the asphalt substrate wherein the coating composition comprises a blend of two emulsion polymers made of 95 to 40 wt% of a first latex and 5 to 60 wt% of a second latex.  The resulting coating composition contains 47.3 wt% of BA, 49.4 wt% of MMA and 5 wt% of EA. The coating composition reduces soiling deposits.  The coating composition is a varnish.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Snyder in view of Wu. 
As to claim 9, Snyder discloses the coating composition is a varnish (column 1, lines 10-15).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Wu as applied to claim 1 above, further in view of Joedicke. 
Neither Snyder nor Wu discloses the asphalt shingle comprising copper coated ceramic granules.   
Joedicke, however, discloses a roofing shingle comprising a felt or fiberglass, to which asphalt is applied to permeate the felt or fiberglass, and roofing granules incorporated in the impregnated felt or fiberglass (paragraph 17).  The roofing granules comprises a base material of crushed mineral aggregates which is coated with an inner layer and an outer layer (paragraphs 24-26).  The inner layer comprises a semi-ceramic composition obtained from a fired silicate-clay matrix containing cuprous oxide as a source for slow-release copper.  The outer layer comprises a semi-ceramic composition obtained from a fired silicate-clay matrix containing coloring pigments wherein the outer layer has a network of microvoids to enhance migration of the copper from the inner layer in the presence of moisture.  The leaching of the copper promotes algicidal properties of the roofing granules.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add roofing granules disclosed in Joedicke in the substrate disclosed in Snyder motivated by the desire to enhance algicidal properties of the roofing shingle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788